Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 17, 1970, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The findings of fact below are affirmed. While the trial court properly granted appellant’s motion for a copy of the minutes of the pretrial identification hearing (People v. Zabrocky, 26 N Y 2d 530), we think it was an abuse of discretion to refuse a short adjournment of the trial or to take no action to compel production of the minutes when they were not forthcoming from the stenographers. We also think that there was evidence in this record from which the jury could reasonably have found as a fact that both Vasquez and Hernandez were accomplices. It was, therefore, error to refuse to submit that issue to them (cf. People v. White, 26 N Y 2d 276). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ,, concur.